Citation Nr: 0125944	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran's PTSD is primarily manifested by sleep 
disturbance and nightmares.

2.  The veteran's PTSD is productive of no more than moderate 
impairment, with a Global Assessment of Functioning score 
ranging from 55 to 60.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§  1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish entitlement to an evaluation in excess of 30 
percent for PTSD.  In addition, the veteran was afforded a VA 
examination to assist in rating his service connected 
disability.  With regard to the adequacy of the examination, 
the Board notes that the report of the examination reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a psychiatric 
examination, and rendered an appropriate diagnosis.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Factual background

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  The veteran was seen 
in December 1998 and complained of nightmares and that he was 
not sleeping well at night.  It was indicated that he still 
kept himself busy.  An examination revealed that he was 
casually and appropriately attired.  He stated that he still 
had nightmares.  He was oriented and alert.  He denied 
suicidal or homicidal thoughts.  His judgment was fair.  The 
assessment was PTSD, chronic.  His medications were adjusted.  
A Global Assessment of Functioning score of 60 was assigned.  

In March 1999, the veteran reported that he was sleeping 
better with the prescribed medication.  He was still having 
nightmares of fighting with Germans and mostly of gangs, but 
not much of war.  His mental status was noted to be almost 
the same.  He was not depressed and no overt anxiety was 
noted.  The veteran denied suicidal or homicidal thoughts.  
His memory was fair and his judgment adequate.  He was still 
having some flashbacks and occasional nightmares.  The 
assessment was PTSD.  The Global Assessment of Functioning 
score was 60.

The veteran was again seen in the VA outpatient treatment 
clinic in July 1999.  He complained of talking in his sleep 
and waking himself and his wife up.  He related that he still 
had nightmares of his war experiences.  The examiner stated 
that the veteran appeared calm and spoke spontaneously with a 
mild dysphoric mood.  The impression was PTSD with dysthymia.  

In September 1999, the veteran was focused on complaints of 
leg weakness and feeling tired.  He was otherwise stable, 
psychiatrically.  His speech was spontaneous, without much 
inflection.  His affect was slightly dysphoric and seemed to 
be related to concern over muscle weakness and difficulty 
walking.  The impressions were PTSD and dysthymic disorder.  

The veteran was again seen in November 1999.  He reported 
that he was not sleeping well.  Most of his complaints, 
except for those involving his poor sleep and nightmares, 
were related to medical complaints, rather than to his 
psychiatric condition.  The examiner noted that the veteran 
talked, for the most part, about his medical concerns.  His 
affect was somewhat anxious.  He was oriented and talked 
about depending on his wife to get him to his appointments.  
The impressions were PTSD and dysthymic disorder.

The veteran was afforded a VA psychiatric examination in 
January 2000.  He described recurrent dreams of fighting 
Germans, as well as some in which he saw men with frozen 
feet.  He reported that he was much more nervous, depressed 
and irritable since separation from service.  He stated that 
he woke up nightly, thrashing about in bed, talking aloud in 
his sleep, and waking up pounding the pillow.  He expressed 
some hopelessness and a desire to quit taking his 
medications, which he stated had helped some, but left him 
with multiple side effects.  The veteran stated that, when he 
was working, he was often in conflict with other people.  

On mental status evaluation, the veteran indicated that his 
symptoms were not better overall.  He stated that his 
nightmares had diminished in frequency.  He had been 
experiencing frequent awakening, approximately ten times a 
night, but now awakened four to five times a night.  He 
continued to be nervous and depressed, with hopelessness.  He 
denied suicidal ideation.  He had recurrent nightmares and, 
upon awakening, began to ruminate.  The veteran stated that 
he was less fearful upon awakening from his nightmares. His 
attitude was cooperative.  His eye contact was fair.  His 
motor activity and speech were normal.  His thought process 
was intact and his affect was appropriate and somewhat 
constricted.  The veteran did not demonstrate irritability 
during the interview.  His mood was depressed.  There were no 
florid psychiatric symptoms.  

The veteran described auditory hallucinations that appeared 
to occur during the night and followed his nightmares.  He 
described feelings of panic when he was in an enclosed space.  
He avoided driving.  He stated that he had diminished 
concentration and impaired wake/sleep cycle of long-standing 
duration, worsening over the previous five to six years.  He 
felt that the intensity of his nightmares was worsening, 
although, with the help of medication and the treatment he 
received, he was less fearful of the nightmares.  He was 
sleeping in the daytime and experiencing a significant 
decrease in functioning in recent years.  He was less social 
and did not like to go to social functions.  He demonstrated 
diminished recall.  He was not able to interpret a proverb.  
He could recall the names of past presidents.  His ability to 
think abstractly seemed somewhat impaired.  His insight and 
judgment were fair.  The impression was PTSD, chronic, 
moderate.  The examiner commented that at the time of the 
interview, he estimated that the veteran's symptoms were 
moderate, with a Global Assessment of Functioning score of 
55.  When his functioning was at a higher level, and his 
symptoms less fulminate, the examiner stated that the veteran 
would function at a Global Assessment of Functioning score of 
60.

The examiner commented that the veteran clearly met the 
criteria for PTSD, with moderate symptoms.  He stated that 
the veteran had depressed mood, was chronically anxious and 
experienced a significant wake/sleep disturbance, resulting 
in frequent awakening at night.  He was depressed, withdrawn 
interpersonally and avoided social functions.  He was 
demonstrating irritability in his relationships with family 
and friends.  Both the veteran and his wife discussed a 
gradual decline over the last four to six years in his 
ability to function both at home and socially.  There were no 
suicidal ideations or plans.  The veteran described auditory 
hallucinations.  It was also indicated that there had been 
several recurrent episodes of hallucinations which seemed to 
occur only at night and followed his nightmares of combat 
with German soldiers.  It appeared that his ability to 
function socially and interpersonally had diminished during 
the last 4 to 6 years.  The frequency, but not the intensity, 
of his nightmares had diminished, and he was awakening a 
fewer number of times.  His general medical health appeared 
to contribute to his diagnosis in that he had less energy, 
less ability to tolerate physical activity, and he ruminated 
about his ongoing medical health problems.  

Analysis 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When there is a question as to 
which of 2 disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general rating formula for mental disorders provide:
        
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence of record shows that the veteran has been 
receiving treatment for psychiatric complaints.  He continues 
to report nightmares and difficulty sleeping, and he has been 
noted to be depressed at times.  The Board notes that, in 
November 1999, he was more focused on physical complaints 
than psychiatric symptoms.  A Global Assessment of 
Functioning score of 60 was reported on two occasions.  At 
the VA psychiatric examination in January 2000, the veteran 
described nightmares and sleep impairment; the examiner noted 
that he was depressed and nervous. The examiner found that 
the veteran's PTSD was moderate in severity and assigned a 
Global Assessment of Functioning (GAF) score of 55.  The 
Board notes that the Global Assessment of Functioning (GAF) 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), cited in Carpenter v. Brown, 8 Vet. App. 240 
(1995).  GAF scores between 55 and 60 denote moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Carpenter v. Brown, 8 Vet. App. at 
243 (1995).

As noted above, under Diagnostic Code 9411 and the general 
formula for rating mental disorders, a rating of 50 percent 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  An evaluation of 30 percent is warranted for  
occupational and social impairment due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  The Board finds that the disability picture 
presented by the evidence in the veteran's case more nearly 
approximates the criteria for a 30 percent rating than for a 
50 percent rating.  His depressed mood and chronic sleep 
impairment, with nightmares, which are the predominant 
symptoms reported in the treatment notes and examination 
report, are encompassed by the criteria for a 30 percent 
rating.  Although the veteran has some memory impairment and 
difficulty in interpersonal relationships, he does not have 
frequent panic attacks or abnormal speech.  Significantly, 
the psychiatric examiner in January 2000 characterized the 
veteran's PTSD as moderate and assigned a GAF score which 
denotes moderate symptoms and moderate difficulty in social 
relationships. The examiner's finding of moderate impairment 
has more probative value than the statements of the veteran 
and his wife concerning his level of psychiatric impairment.  
Furthermore, the veteran's current mental and emotional 
status is being negatively impacted by his various physical 
disorders, which are not service connected and which may not 
be taken into account in rating his service connected PTSD.  
Overall, the veteran's PTSD symptomatology is, the Board 
finds, adequately and appropriately compensated by the 
currently assigned 30 percent rating.  Entitlement to an 
evaluation in excess of 30 percent is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

An increased evaluation for PTSD is denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 

